Citation Nr: 0112043	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  00-04 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the appellant is entitled to recognition as the 
veteran's surviving spouse for the purpose of receiving 
Department of Veterans Affairs (VA) benefits.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel




INTRODUCTION

The veteran had active service from July 1942 to January 
1946; he died in December 1995.  The appellant is the 
veteran's ex-wife.  Her claim comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from an October 
1999 administrative decision of the St. Louis, Missouri 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO determined that the appellant was not entitled 
to recognition as the veteran's surviving spouse for the 
purpose of receiving Department of Veterans Affairs (VA) 
benefits.


FINDINGS OF FACT

1.  The appellant and the veteran were married from 1941 to 
1960.  The veteran obtained a legal divorce from the 
appellant on July 9, 1960.

2.  The veteran died in December 1995.

3.  At the time of the veteran's death, the appellant was not 
legally married to the veteran.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the veteran's 
surviving spouse for the purpose of receiving VA benefits.  
38 U.S.C.A. §§ 101(3), 103(a), (c) (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.1(j), 3.50, 3.52 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims entitlement to recognition as the 
veteran's surviving spouse for the purpose of receiving VA 
dependency and indemnity compensation (DIC) benefits.  The 
Board must determine whether the appellant is entitled to 
recognition as the veteran's surviving spouse for the purpose 
of receiving these VA benefits.  Generally, to be entitled to 
VA benefits as a "surviving spouse" of a veteran, a 
claimant must: (1) be of the opposite sex of the veteran; (2) 
have been the veteran's spouse at the time of the veteran's 
death; (3) have lived continuously with the veteran from the 
date of their marriage to the date of the veteran's death; 
and (4) not have remarried or, since the veteran's death, 
been living with someone and holding herself out openly to 
the public as the spouse of another person.  38 U.S.C.A. § 
101(3) (West 1991 & Supp. 2000).

"Marriage" means a marriage valid under the law of the 
place where the parties resided at the time of the marriage 
or the law of the place where the parties resided when the 
rights to benefits accrued.  38 U.S.C.A. § 103(c) (West 1991 
& Supp. 2000); 38 C.F.R. § 3.1(j) (2000).  A valid marriage 
may be established by various types of documentary evidence 
together with the claimant's certified statement concerning 
the date, place and circumstances of dissolution of any prior 
marriage, provided that such facts, if they were to be 
corroborated by the evidence, would warrant acceptance of the 
marriage as valid.  38 C.F.R. § 3.205(a) (2000).

In jurisdictions where marriages other than by ceremony are 
recognized, the marriage may be established by the affidavits 
or certified statements of one or both of the parties to the 
marriage, if living, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as the 
agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as a result of the 
relationship. This evidence should be supplemented by 
affidavits or certified statements from two or more persons 
who know as the result of personal observation the reputed 
relationship which existed between the parties to the alleged 
marriage including the periods of cohabitation, places of 
residences, whether the parties held themselves out as 
husband and wife, and whether they were generally accepted as 
such in the communities in which they lived.  38 C.F.R. § 
3.205(a)(6) (2000).

Pertaining to the requirements of 38 C.F.R. § 3.52 (2000), 
regulations provide that there must be continuous 
cohabitation from the date of marriage to the date of death 
of the veteran except where the evidence shows that any 
separation was due to the misconduct of, or procured by, the 
veteran without the fault of the surviving spouse. The 
statement of the surviving spouse as to the reason for the 
separation will be accepted in the absence of contradictory 
information.  If the evidence establishes that the separation 
was by mutual consent and that the parties lived apart for 
purposes of convenience, health, businesses, or any other 
reason which did not show an intent on the part of the 
surviving spouse to desert the veteran, the continuity of the 
cohabitation will not be considered as having been broken.  
38 C.F.R. § 3.53(b) (2000).

In this case, the relevant evidence includes an August 1999 
VA Form 21-534 (Application For Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits By A 
Surviving Spouse Or Child (Including Death Compensation If 
Applicable)), wherein the appellant indicates that she and 
the veteran were married from 1941 to 1960.  She also 
indicated that the veteran left her and their children.  The 
record also contains a copy of a divorce decree indicating 
that the appellant and the veteran were divorced in July 
1960.  In a February 2000 VA Form 9 (Appeal To Board of 
Veterans' Appeals), the appellant indicated that she was not 
at fault and that the divorce was procured by the veteran.  
The record also contains a copy of the veteran's death 
certificate.

A review of the record shows that the appellant has clearly 
submitted proof of a marriage to the veteran; however, she 
does not meet all of the requirements of 38 C.F.R. § 3.52 
(2000).  The evidence confirms that her marriage to the 
veteran occurred many years before his death, and that she 
and the veteran divorced in 1960.  There is no evidence that 
the appellant and the veteran cohabited at the time of his 
death.  Thus, the appellant does not meet the requirements of 
38 C.F.R. § 3.52 and her claim must be denied.  

The legal criteria governing one's status as a surviving 
spouse are clear and specific, and the Board is bound by 
them.  In this case, they do not provide a basis upon which a 
favorable decision can be rendered.  The law in this case is 
dispositive; therefore, the appellant's claim must be denied 
based on a lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

In reaching this decision, the Board notes that on November 
9, 2000, the President signed the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 (2000).  The law modifies 
the circumstances under which VA must assist claimants.  In 
an October 1999 denial letter and a December 1999 statement 
of the case, the RO notified the appellant of all regulations 
pertinent to her claim of entitlement to recognition as the 
veteran's surviving spouse for the purpose of receiving VA 
benefits.  Accordingly, the Board is satisfied that the 
appellant was ensured due process of law as a result of the 
actions taken by the RO.  The new legislation also provides 
that the VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits, but is not required to provide assistance 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  In this case, in 
light of the evidence of record, the Board finds that any 
further assistance at this time would be futile and that the 
appellant's appeal is properly denied.  


ORDER

Entitlement to recognition of the appellant as the veteran's 
surviving spouse for the purpose of receiving VA death 
pension benefits is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

